Citation Nr: 0909639	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder claimed as nervous disorder as secondary to the 
service-connected disability of dorsolumbar paravertebral 
myositis with scoliosis and levoscoliosis with L3-L4, and L4-
L5, bulging disc material protruding into the interior 
aspects of the neural foramina. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to 
April 1965.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to the 
benefit sought on appeal.


FINDING OF FACT

The Veteran's schizoaffective disorder has not been caused or 
chronically aggravated by his service-connected dorsolumbar 
paravertebral myositis with scoliosis and levoscoliosis, and 
L3-L4 and L4-L5 disc disease.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
schizoaffective disorder as secondary to the service-
connected disability of dorsolumbar paravertebral myositis 
with scoliosis and levoscoliosis with L3-L4, and L4-L5, 
bulging disc material protruding into the interior aspects of 
the neural foramina, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate his claim through November 2005 VCAA notice 
correspondence which informed him as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision.         The June 2006 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection and effectively readjudicated the claim subsequent 
to notice and development.  The VCAA notice indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The RO's May 2007 letter to the Veteran 
also included an addendum explaining the requirements to 
demonstrate the disability rating and effective date elements 
of the service connection claim on appeal.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
November 2005 VCAA notice met this standard as it preceded 
issuance of the February 2006 rating decision on appeal. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining extensive 
records of VA outpatient treatment and hospitalization, and 
arranging for the Veteran to undergo a VA psychiatric 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  In 
support of his claim, he has provided several personal 
statements, and information regarding the disposition of a 
claim for disability benefits with the Social Security 
Administration (SSA).            The Veteran has not 
requested the opportunity to testify at a hearing in support 
of his claim at any point.  Thus, the record as it stands 
includes sufficient competent evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits.





Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008).  
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008). In addition, 
a claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury.  These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The Board finds that the competent and probative evidence 
that depicts evaluation and treatment for a psychiatric 
disorder weighs against an association between 
schizoaffective disorder and the Veteran's service-connected 
lumbar spine disorder with degenerative disc disease.  
Consideration and analysis of the relevant evidence does not 
show that during treatment history there was any indication 
that the psychiatric and back disorders were casually 
related.  A VA medical opinion obtained on the question of a 
claimed etiological relationship, moreover, on review of the 
preceding and along with a current evaluation, did not 
ascertain this to exist. 

An April 1991 RO rating decision originally granted service 
connection for a back disorder, then characterized as 
dorsolumbar paravertebral myositis with scoliosis. 

Relevant medical evidence includes VA psychiatric 
hospitalizations in May 1991 and June 1992 at San Juan VA 
Medical Center (VAMC) which indicate the diagnosis on the 
Diagnostic and Statistical Manual (DSM-IV) Axis I, Clinical 
Syndromes was of schizoaffective disorder.  The diagnosis on 
Axis III for physical conditions which played a role in the 
development of the above disorders was low back pain.  The 
treating psychiatrists did not note any connection between 
the two conditions.  An October 1994 hospitalization report 
indicated a diagnosis of schizoaffective disorder with 
psychotic features, and did not identify a back disorder as a 
relevant or contributing factor.

On a November 1993 VA examination for mental disorders, the 
Veteran was dramatic and very exaggerated in his behavior.  
His responses were relevant and coherent, the content dealing 
mostly with difficulties in interpersonal relations because 
of poor frustration tolerance and spontaneous aggressive 
reactions. Following the examination, and completion of a 
social industrial survey,                the diagnosis was 
schizophrenia, in remission of acute psychotic symptoms;        
and histrionic personality features.  

During a previous VA psychiatric hospitalization in November 
1997, the Veteran had been admitted with anxious and 
depressed mood, with an inappropriate affect, auditory 
hallucinations, and poor judgment and insight.  He underwent 
a 19-day hospitalization and improved over this time period.  
The diagnosis on discharge was schizoaffective disorder, 
which did improve during hospitalization, but for which the 
prognosis was poor due to severe deterioration of a 
neuropsychiatric condition, plus strong suicidal features.  
In the opinion of the evaluating psychiatrist,              
the Veteran should not lift heavy objects due to his low back 
condition.                    He indicated that in his view 
the Veteran was not able to work or get involved in gainful 
activities due to deterioration of his neuropsychiatric 
condition.


A VA examination for mental disorders was conducted in June 
1998, in connection with a claim for service connection for a 
psychiatric disorder on a direct basis. According to the 
medical history, the Veteran was treated for his 
neuropsychiatric condition at a VA clinic sometime during 
1987, but his first psychiatric hospitalization was in August 
1990.  The objective findings noted the Veteran was aware of 
the interview situation and somewhat histrionic.  Answers 
were relevant and coherent.  He was not delusional or 
actively hallucinating but blamed outside circumstances for 
his own behavior.  He referred that he lost control easily 
and responded to whoever got in his way.  Mood was 
hyperactive and manipulative. Memory was preserved, judgment 
was fair, and insight was poor. 

The diagnosis was schizoaffective disorder, and borderline 
personality disorder  with strong histrionic characteristics.  
The evaluating psychiatrist stated that it was clearly shown 
in service records that the investigation made regarding his 
behavior and suicidal gestures during service reflected this 
was manipulative to obtain a military discharge.  According 
to the VA examiner, this diagnosis of a personality disorder 
had been correct, and symptomatology manifested throughout 
the years was related to this basic disorder.  Although the 
Veteran alleged not abusing alcohol, he did not previously, 
and this was not considered to be secondary to his 
neuropsychiatric condition, but more so related to his 
personality characteristics. 

A prior Board decision dated April 1999 denied a claim for 
entitlement to service connection for a psychiatric disorder, 
on the basis of an alleged direct causal relationship between 
that claimed disorder and service.  The Veteran did not at 
that time advance the theory of recovery that his claimed 
psychiatric disorder developed secondarily to a back disorder 
or any other service-connected disability.

Following a psychiatric hospitalization in January 2004, the 
discharge diagnosis on the DSM-IV Axis I, Clinical Syndromes, 
was depressive disorder, not otherwise specified (NOS); rule 
out major depressive disorder with psychotic features; 
schizoaffective disorder by history; nicotine dependence; and 
alcohol abuse.    There was no Axis II diagnosis, which 
corresponds to personality disorders.         The diagnosis 
on Axis III for physical conditions which played a role in 
development of the above disorders indicated chronic low back 
pain syndrome, arterial hypertension, and gastroesophageal 
reflux disease.  The treatment records associated with the 
hospitalization itself did not denote back problems as one of 
conditions underlying the Veteran's treatment or general 
mental health complaints. 

During a June 2005 orthopedic consult for his lumbar spine 
disorder, the Veteran stated that he frequently fell due to 
his back problems, and most of the time wore a lumbosacral 
corset due to lower back pain along with forearm crutches.  
He further stated that he could not walk long distances, and 
that as a result of this he barely left the house and could 
not help his wife with household tasks. 

On a general medical consult that month the physician 
reviewed the complaints and findings as to a back disorder, 
and indicated the overall impression of chronic lower back 
pain, associated with disc bulge and degenerative changes 
without neurologic deficits.  The VA physician also stated a 
psychiatric diagnosis of bipolar disorder, continuous alcohol 
abuse.  According to the physician, he suspected that limited 
ambulation and use of crutches was due to chronic pain 
syndrome, a psychological need and the impaired balance 
provoked by the alcohol use. 

During a psychiatric hospitalization at the San Juan VAMC in 
June 2006,                the diagnosis on admission, as well 
as discharge, was schizoaffective disorder, depressive 
episode.  The Veteran was admitted due to depressive symptoms 
for   two weeks consisting of decreased sleep, anhedonia, 
crying spells, and fatigue.            He described auditory 
hallucinations, ideas of self-harm, and episodes of racing 
thoughts.  On discharge it was noted that his bipolar 
disorder, mostly depressive symptoms, had resolved.  

The Veteran underwent a VA psychiatric examination on January 
2006.                The examiner noted at the outset his 
review of the contents of the claims file.         The 
treatment history indicated prior diagnoses of record of 
schizoaffective disorder, bipolar disorder, manic disorder, 
depressive disorder, partner relational problems, and alcohol 
abuse.  He had not worked for several years.  The Veteran 
reported that he experienced anxiety, and several other 
medical conditions and limitations.  He stated that his back 
condition had been progressively worse.          He further 
complained of irritability, becoming verbally and physically 
aggressive easily, and having destructive impulses.  The 
Veteran stated that he had multiple problems with his wife 
due to his reactions and behavior.  He complained of 
forgetting names of people and other things at times, and 
reported he reacted rapidly and very emotionally to stressful 
or sad events. 

On objective examination the Veteran was clean and groomed, 
and was using Canadian crutches.  Mood was anxious and 
somewhat depressed, and affect somewhat labile.  His 
attention was good, and concentration and memory were fair.  
Speech was clear and coherent.  He was not suicidal or 
homicidal.  Insight and judgment were fair.  He exhibited 
fair impulse control.  No impairment of thought process or 
communications were elicited.  He complained of having 
auditory hallucinations.  He reported being irritable and 
aggressive easily.  There was a history of previous suicidal 
thoughts, ideas and attempts.  The Veteran kept his personal 
hygiene and complained of limitations due to his back 
problems.  He had been depressed and very anxious, and 
exhibited impaired impulse control.                 The 
diagnosis was schizoaffective disorder, with an assigned 
Global Assessment of Functioning (GAF) score of 60.  The VA 
examiner stated the opinion that based on the Veteran's 
history, records and evaluation it was considered that his 
neuropsychiatric condition, diagnosed as schizoaffective 
disorder, was not due to, caused by, the result of, or 
secondary to his claims of sexual impotence, nor his spinal 
cord condition. 

Based on the above, the initial history of medical 
evaluation, and November 1993 VA examination depict a course 
of psychiatric treatment, with mention of the Veteran's lower 
back disability intermittently but not as a precipitating 
factor of schizoaffective disorder.  Prior hospitalization 
records denote low back pain as clinically significant on an 
Axis III diagnosis, but do not demonstrate how it, or in fact 
any other physical manifestation, were contributing causes to 
a mental health disorder.  The November 1993 examination 
indicated the diagnosis of schizophrenia, in remission of 
acute psychotic symptoms, suggesting a psychiatric disorder 
with its basis as a cause apart from a prior physical injury.  
Then upon VA hospitalization in November 1997, the 
psychiatrist recommended the Veteran avoid lifting heavy 
objects because of his back problem, though he did not 
further offer any justification to associate this advice with 
the simultaneous treatment of schizoaffective disorder.

In addition, VA examination in June 1998 diagnosed 
schizoaffective disorder,      and with a significant 
component of various personality disorders.  This examiner 
considered inherent personality characteristics as the likely 
cause of mental health symptoms and findings, and did not 
address the significance, if any, of a back disability.

The more recent evidence of record demonstrates that during 
orthopedic consultation in June 2005 there were several 
functional limitations identified due to back problems 
requiring use of forearm crutches, and limitation on walking 
and leaving the home environment.  Another VA physician that 
month meanwhile indicated that there may have been a 
psychological component to some of the treatment modalities 
used for back pain.  This latter statement though not for 
psychiatric treatment if anything is against the proposition 
that a back disorder was the identifiable cause of the 
psychological symptoms.  

On VA examination in January 2006, furthermore, the 
evaluating physician ruled out any link between 
schizoaffective disorder, and a service-connected spinal cord 
condition.  This is the only such opinion of record on the 
issue of claimed secondary service connection, and is based 
on a thorough medical history review, and objective physical 
exam.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion); Boggs v. 
West, 11 Vet. App. 334, 340 (1998).  It is thus considered 
probative on the issue of etiology.  The scope of the stated 
conclusion also effectively rules out a secondary 
relationship on the basis of both initial causation, and 
chronic aggravation of the disorder claimed by a service-
connected disability.
38 C.F.R. § 3.310(b).  See also Anderson v. West, 12 Vet. 
App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).
  


In view of the preceding, the evidence weighs against the 
finding that schizoaffective disorder or other diagnosed 
psychiatric illness, was proximately due to or the result of 
the service-connected dorsolumbar paravertebral myositis with 
scoliosis and levoscoliosis, and degenerative disc disease.  
The Board has also taken into consideration the Veteran's own 
assertions in support of the etiology of a claimed 
psychiatric disorder; however, as a layperson without a 
medical background and training his statement on medical 
causation cannot be dispositive and requires consistent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for schizoaffective disorder as 
secondary to a back disorder.  The preponderance of the 
evidence is unfavorable on this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for schizoaffective disorder as secondary 
to service-connected dorsolumbar parvertebral myositis with 
scoliosis and levoscoliosis, with L3-L4, and L4-L5, bulging 
disc material protruding into the interior aspects of the 
neural foramina, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


